Citation Nr: 0605399	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  99-21 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
excision of an ischiorectal fistula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


REMAND

The veteran served on active duty from August 1957 to May 
1959.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on the veteran's part.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The Board denied the claim 
in December 2002.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court) which, in June 2005, vacated the Board's decision and 
remanded the case to the Board.

The Court's order indicates that there is an outstanding 
Stegall violation.  See Stegall v. West, 11 Vet. App.268, 271 
(1998).  (RO compliance with Board orders is not 
discretionary, and if an RO fails to comply with the terms of 
a Board remand, another remand for corrective action is 
required.)  The Board had previously remanded the case to the 
RO and ordered the RO to obtain the consent forms signed by 
the veteran for his medical procedures in June, August, and 
December 1981, or alternatively, for the RO to indicate, if 
they can not be obtained, where the search was made and that 
the record was determined unobtainable.  The nature of the 
Stegall violation which exists is that the RO returned the 
case to the Board without complying with this order.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  Contact the appropriate VA medical 
facilities to obtain consent forms 
signed by the veteran (SF 522 or its 
equivalent) for the surgical procedures 
performed in June, August, and December 
1981 at the VA Medical Center Northport, 
New York.  If these records can not be 
obtained, it should be noted where the 
search was made and that the record was 
determined to be unattainable.  
Associate all responses with the claims 
file.  

2.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


